       Case 3:17-cv-01061-RMS Document 123 Filed 09/29/20 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF CONNECTICUT

COUNCIL ON AMERICAN-ISLAMIC
RELATIONS – CONNECTICUT and MAKE
THE ROAD NEW YORK,

                   Plaintiffs,                       Civil Action No.
                                                     3:17-cv-1061-RMS
                       v.

U.S. CITIZENSHIP AND IMMIGRATION                     STIPULATION
SERVICES, U.S. CUSTOMS AND BORDER                    AND
PROTECTION, and U.S. DEPARTMENT OF                   [PROPOSED]
STATE,                                               ORDER

                  Defendants.


                       STIPULATION AND [PROPOSED] ORDER

      The parties hereby stipulate and agree that:

      1. CBP shall produce to Plaintiffs a draft Vaughn index comprised of the pages CBP fully

         withheld and ten percent of the pages CBP partially redacted in its productions to

         Plaintiffs in this FOIA action. See Dkt. No. 119 (Joint Status Report of September 14,

         2020).

      2. CBP shall produce the draft Vaughn index within 120 calendar days of the date on

         which Plaintiffs provide Defendants with their list of partially redacted pages to be

         included in the draft Vaughn index.



IT IS SO ORDERED.



Date: _________________             _____________________________________
                                    HONORABLE ROBERT M. SPECTOR
                                    UNITED STATES MAGISTRATE JUDGE
        Case 3:17-cv-01061-RMS Document 123 Filed 09/29/20 Page 2 of 3




Respectfully submitted this 29th day of September, 2020,


/s/ Muneer I. Ahmad
Muneer I. Ahmad, Supervising Attorney, ct28109
Jerome N. Frank Legal Services Organization
Yale Law School
P.O. Box 902020
New Haven, CT 06520
muneer.ahmad@ylsclinics.org
Telephone: (203) 432-4800
Fax: (203) 432-1426

Adam Bates, Pro hac vice
Linda Evarts, Pro hac vice
Stephen Poellot, Pro hac vice
International Refugee Assistance Project
One Battery Park Plaza, 4th Floor
New York, NY 10004
abates@refugeerights.org
Telephone: (516) 701-4209
Fax: (929) 999-8119

Justin Cox, Pro hac vice
International Refugee Assistance Project
PO Box 170208
Atlanta, GA 30317
jcox@refugeerights.org
Telephone: (678) 279-5441
Fax: (929) 999-8119

Nicholas Espiritu, Pro hac vice
espiritu@nilc.org
Joshua Stehlik, Pro hac vice
Stehlik@nilc.org
National Immigration Law Center
3450 Wilshire Blvd. #108-62
Los Angeles, CA 90010
Telephone: (213) 639-3900
Fax: (213) 639-3911

Counsel for Plaintiffs




                                              2
        Case 3:17-cv-01061-RMS Document 123 Filed 09/29/20 Page 3 of 3




JEFFREY BOSSERT CLARK
Acting Assistant Attorney General

ELIZABETH J. SHAPIRO
Deputy Director, Federal Programs Branch

/s/ Michael L. Drezner
MICHAEL L. DREZNER
Trial Attorney, U.S. Department of Justice
Civil Division, Federal Programs Branch
1100 L. Street, NW Washington, DC 20005
Telephone: (202) 514-4505
Facsimile: (202) 616-8470

Counsel for Defendants




                                             3
